By the Court.
This is a petition for leave to enter late an appeal from a decree of the Probate Court under R. L. c. 162, §§ 13, 14. The probate decree is alleged to have been entered on December 11, 1916. The record does not show when this, petition was filed. See O’Neill v. O’Neill, 229 Mass. 508. No evidence is reported. There is no reason to doubt the correctness of the findings of the single justice that the petition was pot filed within the time allowed by § 14 of the statute, and that the petitioner has not brought himself within the provisions of § 13. These were pure questions of fact, which cannot be reviewed in the absence of a report of the evidence. There is no support whatever in the record for the contention of the petitioner that the case was not before the single justice for a hearing on its merits.
Decree denying petition affirmed.